DETAILED ACTION
Acknowledgements
In the reply filed July 5, 2022, the applicant amended claims 1, 7, and 15. 
The applicant added claims 18 and 19.
The applicant cancelled claims 4, 5, 10, and 11
Currently claims 1-3, 7-9, 12, 13, 15, 16, 18, and 19 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is improperly dependent upon cancelled claim 14. 
For the purposes of advancing prosecution, the claim will be considered as being dependent on claim 15 for the rejection below.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rytlewski (U.S. Pub. No. 2009/0025940) in view of Purkis (U.S. Pub. No. 2014/0102708).
Regarding Claim 1, Rytlewski discloses a downhole fluid injection system comprising: 
A first fluid line (Rytlewski: 28) including a first end (Rytlewski: top of 28), a second end (Rytlewski: bottom of 28), and an intermediate portion (Rytlewski: middle of 28), the first end being connected to a fluid source (surface source), the first fluid line (Rytlewski: 28) being extendable along a first portion of a wellbore (Rytlewski: Figure 1: above 44), the second end of the first fluid line (Rytlewski: 28) including a first connector portion (Rytlewski: 34); 
An electric submersible pump (ESP (Rytlewski: 26)) coupled to the first fluid line (Rytlewski: 28) and arranged uphole of the first connector portion (Rytlewski: 34); and 
A second fluid line (Rytlewski: 20) including a first end section, a second end section, and an intermediate section, the first end section of the second fluid line (Rytlewski: 20) including a second connector portion (Rytlewski: 36), the first connector portion (Rytlewski: 34) being selectively disconnectable from the second connector portion (Rytlewski: 36) allowing the first fluid line (Rytlewski: 28) and the ESP (Rytlewski: 26) to be withdrawn from the wellbore while the second fluid line (Rytlewski: 20) remains downhole, the first connector portion (Rytlewski: 34) being selectively reconnectable to the second connector portion (Rytlewski: 36) to continue wellbore operations after being withdrawn (after replacing lock mechanism).
Rytlewski does not disclose the fracture tool that including a plurality of fluidcally connected fluid injectors arranged along itself arranged at an angle to a first portion of a wellbore.
Purkis discloses a fracture tool that includes a plurality of fluidcally connected fluid injectors arranged along itself (Purkis: Paragraph [0091]) arranged at an angle to a first portion of a wellbore.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the fluid injectors of Purkis in the invention of Rytlewski since Rytlewski teaches of a system for emplacing/replacing an ESP and first fluid line within a first portion of a well while leaving a second fluid line with perforations to have fluid injected into them  but leaves the reader to guess what the specific form the fluid injection might take, thus leading the reader to look elsewhere for a particular arrangement of fluid injection made up in a way known by those of ordinary skill in the art. The invention of Purkis, describing such a fluid injection system, while also requiring the some method of fluid pump (which Purkis does not describe in detail) such as the one suggested by Rytlewski, would have been obvious to use in combination. 
Regarding Claim 2, Rytlewski and Purkis render obvious the fluid injection system according to claim 1, wherein the second fluid line (Rytlewski: 20) comprises a length of coil tubing (Purkis: 20).
Regarding Claim 3, Rytlewski and Purkis render obvious the fluid injection system according to claim 1, wherein the second fluid line (Rytlewski: 20) comprises a plurality of discrete tubing segments (Purkis: 102, 202, 302, 402) coupled through one or more connectors, the plurality of fluid injectors being arranged in one or more of the plurality of discrete tubing segments (Purkis: 102, 202, 302, 402).
Regarding Claim 7, Rytlewski discloses a resource exploration and recovery system comprising: 
A surface system including a fluid source (Figure 1: surface); 
A fluid injection system comprising: a first fluid line (Rytlewski: 28) including a first end, a second end, and an intermediate portion, the first end connected to the fluid source, the second end of the first fluid line (Rytlewski: 28) including a first connector portion (Rytlewski: 34); 
An electric submersible pump (ESP (Rytlewski: 26)) coupled to the first fluid line (Rytlewski: 28) and arranged uphole of the first connector portion (Rytlewski: 34); and a second fluid line (Rytlewski: 20) including a first end section, a second end section, and an intermediate section, the first end section of the second fluid line (Rytlewski: 20) including a second connector portion (Rytlewski: 36), the first connector portion (Rytlewski: 34) being selectively disconnectable the second connector portion (Rytlewski: 36) allowing the first fluid line (Rytlewski: 28) and the ESP (Rytlewski: 26) to be withdrawn from the wellbore while the second fluid line (Rytlewski: 20) and the plurality of fluidically connected fluid injectors remain downhole, the first connector portion (Rytlewski: 34) being selectively reconnectable to the second connector portion (Rytlewski: 36) to continue wellbore operations after being withdrawn.
Rytlewski does not disclose the casing tubular extending into a wellbore of a formation, the wellbore including a vertical section and a horizontal section including a toe portion. 
Purkis discloses a casing tubular extending into a wellbore of a formation, the wellbore including a vertical section and a horizontal section including a toe portion (Purkis: 88) and a heel portion (Purkis: 87); and 
A plurality of fluidically connected fluid injectors arranged along itself (Purkis: Paragraph [0091]) arranged at an angle to a first portion of a wellbore.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the fluid injectors of Purkis in the invention of Rytlewski since Rytlewski teaches of a system for emplacing/replacing an ESP and first fluid line within a first portion of a well while leaving a second fluid line with perforations to have fluid injected into them  but leaves the reader to guess what the specific form the fluid injection might take, thus leading the reader to look elsewhere for a particular arrangement of fluid injection made up in a way known by those of ordinary skill in the art. The invention of Purkis, describing such a fluid injection system, while also requiring the some method of fluid pump (which Purkis does not describe in detail) such as the one suggested by Rytlewski, would have been obvious to use in combination. 
Regarding Claim 8, Rytlewski and Purkis render obvious the resource exploration and recovery system according to claim 7, wherein the second fluid line (Rytlewski: 20) comprises a length of coil tubing (Purkis: 20).
Regarding Claim 9, Rytlewski and Purkis render obvious the resource exploration and recovery system according to claim 7, wherein the second fluid line (Rytlewski: 20) comprises a plurality of discrete tubing segments (Purkis: 102, 202, 302, 402) coupled though one or more connectors, the plurality of fluid injectors being arranged in one or more of the plurality of discrete tubing segments (Purkis: 102, 202, 302, 402).
Regarding Claim 12, Rytlewski and Purkis render obvious the resource exploration and recovery system according to claim 7, wherein the first connector portion (Rytlewski: 34) is coupled to the second connector portion (Rytlewski: 36) uphole of the heel portion (Rytlewski: Figure 1).
Regarding Claim 13, Rytlewski and Purkis render obvious the resource exploration and recovery system according to claim 7, at least one of the plurality of fluid injectors is arranged at the toe portion of the horizontal section (Purkis: Figure 2).
Regarding Claim 15, Rytlewski discloses a method of injecting fluids into a wellbore comprising: introducing a fluid injection system including an electric submersible pump (ESP (Rytlewski: 26)) into a vertical section of the wellbore; 
Guiding a portion of the fluid injection system into the wellbore; 
Injecting a fluid through a plurality of fluidically connected fluid injectors arranged along the portion of the fluid injection system; 
Disconnecting a connector (Rytlewski: 34, 36) coupled to the portion of the fluid injection system in the horizontal section; 
Withdrawing the remaining portion of the fluid injection system including the ESP (Rytlewski: 26) from the wellbore; CHA4-65043-US-2 (BAO1770US2)Page 4 of 7Application Serial No: 16/523,063 In Reply to Office Action dated: May 10, 2022 
Re-introducing the remaining portion of the fluid injection system including the ESP (Rytlewski: 26) into the wellbore; and re-connecting the connector to commence further wellbore operations (after replacing locking mechanism).
Rytlewski does not disclose the section of wellbore receiving injected fluids being horizontal.
Purkis discloses a section of wellbore receiving injected fluids being horizontal. 
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the fluid injectors of Purkis in the invention of Rytlewski since Rytlewski teaches of a system for emplacing/replacing an ESP and first fluid line within a first portion of a well while leaving a second fluid line with perforations to have fluid injected into them  but leaves the reader to guess what the specific form the fluid injection might take, thus leading the reader to look elsewhere for a particular arrangement of fluid injection made up in a way known by those of ordinary skill in the art. The invention of Purkis, describing such a fluid injection system, while also requiring the some method of fluid pump (which Purkis does not describe in detail) such as the one suggested by Rytlewski, would have been obvious to use in combination. 
Regarding Claim 16, Rytlewski and Purkis render obvious the method of claim 15, wherein injecting the fluid includes introducing fluid into the toe portion of the horizontal section (Purkis: 88).
Regarding Claim 18, Rytlewski and Purkis render obvious the fluid injection system according to claim 1, wherein the first portion of the wellbore is a vertical section of the wellbore and the second section of the wellbore is a horizontal section of the wellbore, the first and second connector portions (Rytlewski: 36) being arranged in the vertical section of the wellbore (Rytlewski: Figure 1).
Regarding Claim 19, Rytlewski and Purkis render obvious the resource exploration and recovery system according to claim 7, wherein the first fluid line (Rytlewski: 28) and the ESP (Rytlewski: 26) are positioned in the vertical section of the wellbore (Rytlewski: Figure 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9, 12, 13, 15, 16, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679